UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7497



ROBERT WATSON,

                                             Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director, in his official and
individual capacity; GERALDINE P. MIRO, Warden
of Allendale Correctional Institution; CLAR-
ENCE BENJAMIN, Captain; DOCTOR REGAN; DOCTOR
DEVLIN; UNKNOWN DEFENDANTS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-97-3180)


Submitted:   March 7, 2000                 Decided:   April 24, 2000


Before WILKINS and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Watson, Appellant Pro Se. Sandra Jane Senn, Charleston,
South Carolina; William Henry Davidson, II, Phillip Florence, Jr.,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Watson appeals the district court’s order adopting the

magistrate judge’s recommendation granting summary judgment and

dismissing Defendant Regan from Watson’s suit under 42 U.S.C.

§ 1983 (1994).   We dismiss the appeal for lack of jurisdiction be-

cause the order is not appealable.   This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).   The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2